Asch and Silverman, JJ., dissent in a memorandum by Silverman, J., as follows:
I would grant an order in the nature of mandamus directing respondent to render his decision within 30 days on defendant’s pending motion to dismiss the indictment, and if the motion is denied, to proceed promptly to sentence. Petitioner, defendant in the underlying case (hereinafter defendant *787or petitioner), pleaded guilty on July 9, 1979 to the charge of falsifying business records in the first degree. The sentencing Judge, the respondent in this case, indicated that he would sentence defendant to a term of imprisonment of ÍV2 to 3 years, and set October 9, 1979 for sentencing. On that date defendant moved to withdraw her plea of guilty. That motion was denied on January 28, 1980. Thereafter hearings were held with respect to whether defendant’s health would permit incarceration. On March 17,1981 defendant moved to dismiss the indictment in the interest of justice, asserting that her health problems precluded imposition of sentence. That motion has not yet been decided. With great consideration for the defendant, the Trial Judge held hearings over a period of time with respect to defendant’s health. On July 29, 1982 he declared the hearings closed and indicated that he would decide the case by September 17, 1982. Instead on September 17, 1982 the Trial Judge adjourned the case for one year to September 16, 1983. He directed, however, that on June 17,1983 defendant should submit a full medical report relating to her then medical condition and that the People should have until August 1, 1983 to respond to that submission; that defendant should make herself available for any medical examination by the People; that the case be placed on the calendar for September 16,1983 for a decision on the motion and/or for sentence. The present application under CPLR article 78 asks to have the order of September 17,1982 vacated and to require the Trial Judge to render a decision on the pending motion of petitioner to withdraw her plea of guilty and to dismiss the indictment in the interest of justice on the basis of the record now before respondent. It is now three and one-half years since the plea of guilty and almost two years since the making of defendant’s pending motion to dismiss the indictment. Great delay between conviction and sentence and in the decision of pending motions impairs the effectiveness of the criminal justice system and unduly delays justice both to the People and to the defendant. No doubt much of the delay is attributable to defendant and to the Trial Judge’s consideration for her. Now, however, the defendant objects to the delay. While she is doubtless unenthusiastic about sentence, the order she asks to have vacated is one adjourning the case to the calendar of September 16, 1983 for “decision on the motion and/or for sentence.” Her health has been a subject of inquiry and investigation for over three years. She wants the case decided on the present record. There is no reason to wait and see what her health will be at some distant future date. It is time the case was decided and a final judgment rendered.